          Case 2:17-cv-06500-GBD
          Case 2:17-cv-06500-GBD Document 18
                                          17 Filed 11/08/18
                                                   11/07/18 Page
                                                            Page 1l,pf
                                                                    of 11
                                                                                           ~"'

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 Lubov Azria,                                         )
                           Appellant,                 )
                                                      )
                  V.                                  )
 BCBG Max Azria Global Holdings, LLC, et al.,         )
                                                      )
                           Appellees.                 )

                                        JOINT STATUS REP RT
                                                                             Dated: _ _N_OV_O=--x..8-=20~18::....._
        Pursuant to the Court's Order [Docket No. 16], dat d May 14, 2018, Appellant and

Appellees submit the following report:

        Discussions between the Appellant and Appellees concerning multiple disputes between

the parties (including the above-captioned appeal) relating to the pending, jointly-administered

bankruptcy cases In re Runway Liquidation Holdings, LLC, et al., Case No. 17-10466 (SCC), are

ongoing. The parties respectfully request that the Court set February 7, 2019, as the deadline for

the parties to submit a further joint status report, apprising the Court of the status of the ongoing

settlement discussions to the extent these proceedings are not otherwise disposed of by mutual

agreement of the parties prior to such date.

 Dated:    November 7, 2018

 KLEE TUCHIN BOGDANOFF & STERN LLP                        PACHULSKI STANG ZIEHL & JONES LLP

 Isl Robert J. Pfister                                    Isl Bradford J. Sandler
 Robert J. Pfister, Esq.                                  Robert J. Feinstein, Esq.
 Thomas E. Patterson, Esq.                                Bradford J. Sandler, Esq.
 1999 A venue of the Stars, 39 th Floor                   Stev n W. Golden, Esq.
 Los Angeles, California 90067                            780 hird A venue, 34th Floor
 Telephone: (310) 407-4000                                Ne York, New York 1001 7
 Facsimile: (310) 407-9090                                Tele hone: (212) 561-7700
                                                          Facs·mile: (212) 561-7777

 Counsel to the Appellant                                 Cou sel to the Appellees



DOCS NY:383211 08467,001
